Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 01, 2020

The Court of Appeals hereby passes the following order:

A20A0698. CRANN v. LOCAL MECHANICAL NETWORKING, INC.

      We granted Michael Crann’s application for interlocutory review of the trial
court’s order granting Local Mechanical Networking Inc.’s motion to dismiss Crann’s
punitive damages claim against it. After careful review of the entire record in this
case, we conclude that the application for interlocutory review was improvidently
granted, and it is ordered that this appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/01/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.